DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment and Arguments
Applicant’s amendments to Claims 1, 9, and 16, in the Amendment filed June 16, 2021, overcome the 35 U.S.C. 112(a) rejections of those claims.  Accordingly, by virtue of their respective dependencies, the rejections of Claims 2, 3, 10, 11, 17, and 18 under 35 U.S.C. 112(a) have also been overcome.
Applicant’s amendments to Claims 5, 13, and 20 do not overcome the 35 U.S.C. 112(a) rejections of Claims 5-8, 13-15, and 20.  As discussed in further detail below, these claims still attempt to merge features of the training phase into the operating phase of the independent claims.  Because the disclosure does not provide support for such a combination, one with ordinary skill in art would not find that the disclosure provides an adequate description for adjusting a travel direction of a vehicle in the training phase and determining a loss cratering in the operating phase. 
In an effort to expedite prosecution, the Examiner contacted Applicant’s Representative to negotiate amendments to Claims 5-8, 13-15, and 20.  See attached Interview Summary.  However, due to the Examiner’s time constraints and Applicant’s preferences for an Office Action, an agreement could not be reached.  Therefore, the rejections have been maintained and this Office Action is made Final.  

Claim Rejections - 35 USC § 112




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8, 13-15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
As for Claims 5, 13, and 20, each of these claims recite therein, “determining a loss criteria between the corner points and corner points associated with the distorted image,” but one i.e., Claims 1, 9, and 16) is not supported by the disclosure.  Specifically, one with ordinary skill in the art would not reasonably conclude that that the invention encompasses a procedure that both determines a loss criteria between the corner points and corner points associated with the distorted image and adjusts a direction of travel of a vehicle based on the located rectilinear target object, as is now required by these claims.
According to the disclosure, the invention operates in a training phase and an operating phase.  See paragraph [0018].  Several features of the training phase overlap with features of the operating phase.  See figure 2-5.  However, one distinct feature is that the training phase does not adjust a direction of travel of a vehicle and another distinct feature is that operating phase does not determine a loss criteria.  In other words, the vehicle direction is adjusted in the operating phase and the loss criteria is determined in the training phase.  See figures 2-6.  Also, see paragraph [0028].  It is clear that the independent claims are directed towards the operating phase because of the adjusting a travel direction limitation incorporated in the independent claims.  It is also clear that Claims 5, 13, and 20 are each directed towards the training phase because of the determining a loss criteria limitation incorporated in these claims.  Because Claims 5, 13, and 20 attempt to merge features of the training phase into the operating phase of the independent claims and because the disclosure does not provide support for such a combination, one with ordinary skill in art would not find that the disclosure provides an adequate description for adjusting a travel direction of a vehicle in the training phase and determining a loss cratering in the operating phase.
Therefore, for all of the foregoing reasons, Claims 5, 13, and 20 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one 
To overcome this rejection, the Examiner recommends incorporating a training phase in Claims 5, 13, and 20 that is distinct from the operating phase of the independent claims.  By doing so, images used for training and determining loss criteria can be distinguished from images used in the operating phase and adjusting the travel direction of the vehicle.
As for Claims 6-8, these claims depend, in one form or another, from dependent Claim 5 and, as a result, these claims incorporate all of the limitations of dependent Claim 5. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
As for Claims 14 and 15, these claims depend, in one form or another, from dependent Claim 13 and, as a result, these claims incorporate all of the limitations of dependent Claim 13. 
Therefore, at least on this basis, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

Allowable Subject Matter
Claims 1-4, 9-12, and 16-19 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Justin P. Misleh/
Primary Examiner, Art Unit 2662						
August 10, 2021